Citation Nr: 0215245	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-23 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He is a former prisoner of war of the German 
Government.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran testified before a hearing officer at the RO in 
November 1999.  A transcript of the hearing has been 
associated with the record.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's bilateral hearing loss disability 
originated while he was on active duty.   


CONCLUSION OF LAW

Hearing loss disability was incurred during active duty.  38 
U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records indicate that he was a B-17 
pilot who flew 35 combat missions and was shot down January 
28, 1945.  He submitted a claim of entitlement to service 
connection for hearing loss disability in March 1956.

At a hearing held before a rating board at the RO in June 
1957, the veteran testified that his hearing loss had its 
inception when his aircraft was shot down over Cologne, 
Germany.  He stated that he bailed out and parachuted into 
enemy territory, and that he received no medical attention 
for more than three months.  He noted that he had bled from 
both ears, and that he had noticed buzzing in his head 
immediately after his aircraft exploded.  

A VA Prisoner of War (POW) protocol examination was conducted 
in April 1999.  The veteran reported that both of his 
eardrums were blown out when his aircraft was shot down over 
Germany.  The examiner noted that the veteran wore bilateral 
hearing aids.  The veteran complained that his left ear was 
worse than his right.  His hearing was noted to be decreased 
bilaterally, and bilateral hearing loss was diagnosed.

The veteran testified before an RO hearing officer in 
November 1999.  He related that he noticed dried blood from 
both of his ears after his aircraft had been shot down.  He 
stated that he had learned to read lips in order to continue 
his work as a trial attorney.  He indicated that only in the 
previous ten years had technology advanced to the point that 
hearing aids helped him.  

A VA audiology examination was conducted in October 2002.  
The veteran reported that he experienced difficulties in all 
listening situations and that he had nearly no hearing in his 
left ear.  He related his service history as a B-17 pilot.  
He stated that he had noticed hearing difficulties just after 
his service discharge.  He indicated that he had worn hearing 
aids for more than 35 years, and also indicated that he 
suffered from infrequent tinnitus.  He denied any history of 
occupational noise exposure working as an attorney, and also 
denied any recreational noise exposure.  On audiological 
examination, puretone thresholds, in decibels, were as 
follows:






HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
35
45
60
75
90
68
LEFT
60
70
90
105
95
90

Speech discrimination scores were 94 percent for the right 
ear and 8 percent for the left.  Tympanometry was within 
normal limits bilaterally.  The diagnosis was mild sloping to 
profound sensorineural hearing loss in the right ear and 
moderately severe sloping to profound sensorineural hearing 
loss in the left ear.  The examiner indicated that the 
audiometric configuration of the veteran's hearing loss was 
consistent with acoustic trauma.  She opined that it was at 
least as likely as not that the veteran's hearing loss was 
caused by an acoustic trauma incurred during the explosion of 
his aircraft during World War II.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b)(West Supp. 2002); 38 C.F.R. § 3.102 
(2001).

Although service medical records do not document any 
diagnosis, complaint or abnormal finding pertaining to the 
veteran's hearing, the record clearly establishes that the 
veteran flew in high altitude combat missions during World 
War II.  The Board has found the veteran's contentions with 
respect to his noise exposure and the explosion of his 
aircraft over Germany to be consistent with the circumstances 
of his combat service.  Moreover, the record does not contain 
clear and convincing evidence that the veteran was not 
subjected to acoustic trauma during his combat service.  In 
accordance with 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), the Board has found the veteran's statements to be 
sufficient to establish that he was subjected to such trauma 
in combat service.  Moreover, the medical evidence 
establishes that the veteran currently has bilateral hearing 
loss disability, and the VA examiner has opined that such 
disability is etiologically related to his combat service.  
Accordingly, service connection is warranted for this 
disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

